Exhibit 10.199

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT dated as of July 1, 2003 (the “Loan Agreement” or this
“Agreement”) is by and among SPOTLIGHT HEALTH, INC., a Delaware corporation (the
“Borrower”), PHARMACEUTICAL PRODUCT DEVELOPMENT, INC., a North Carolina
corporation (the “Company”), and BANK OF AMERICA, N.A. (the “Bank”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested a $2 million revolving credit facility for
the purposes hereinafter set forth; and

 

WHEREAS, the Bank has agreed to make the requested credit facility available to
the Borrower on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. DEFINITIONS.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina are authorized or required by law
to close; provided, however, that when used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in U.S. dollar deposits in the London interbank market.

 

“Closing Date” means the date hereof.

 

“Commitment Period” means the period from and including the date hereof to but
excluding the earlier of (i) the Termination Date, or (ii) the date on which the
commitments hereunder shall have been terminated in accordance with the
provisions hereof.

 

“Credit Documents” means, collectively, this Agreement and the Note.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher  1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

 

“Funded Debt” means, as of any day for any Person, without duplication, (i) all
indebtedness for borrowed money, (ii) all indebtedness and obligations evidenced
by



--------------------------------------------------------------------------------

bonds, debentures, notes or other similar instruments, (iii) all obligations to
pay the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business), (iv) all
obligations as lessee under capital leases, (v) all obligations of reimbursement
relating to letters of credit, bankers’ acceptances or other similar instruments
(whether or not then drawn and owing), (vi) all Guaranty Obligations, (vii) the
attributed principal amount of any securitization transaction and (viii) all
obligations under any synthetic lease, tax retention operating lease,
off-balance sheet loan or other similar off-balance sheet financing product
where the product is considered borrowed money indebtedness for tax purposes,
but is classified as an operating lease for purposes of GAAP.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranteed Obligations” means:

 

(a) all unpaid principal of and interest on (including, without limitation,
interest accruing at the then applicable rate provided in this Agreement after
the maturity of the Loans and other obligations owing under this Agreement and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the Bank,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the Note or any other document relating hereto, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Bank that are required to be paid by
the Borrower pursuant to the terms of this Agreement); and

 

(b) all other indebtedness, liabilities and obligations of any kind or nature,
now existing or hereafter arising, owing by the Borrower to the Bank, arising
under any interest rate protection agreement, currency agreement or other
agreement or arrangement, whether primary, secondary, direct, contingent, or
joint and several.

 

“Guarantors” means the Company and any other Person that hereafter provides a
guaranty of the obligations of the Borrower under this Agreement and the other
Credit Documents pursuant to an agreement in form and substance satisfactory to
the Bank, in each together with its successors and assigns.

 

“Guaranty Obligation” means any obligation, contingent or otherwise, directly or
indirectly guaranteeing the indebtedness or other obligation of another Person,
including without limitation, (i) an agreement to purchase or pay (or to supply
or advance funds for the purchase or payment of) any such indebtedness or other
obligation (whether by way of partnership agreement, keep- well agreement,
comfort letter, maintenance agreement or the like), or (ii) any arrangement
entered into for the purpose of assuring payment of the indebtedness or other
obligation of another Person or otherwise protecting a party from loss in
respect thereof; provided that such term

 

2



--------------------------------------------------------------------------------

shall not include endorsements for collection or deposit in the ordinary course
of business.

 

“Interest Payment Date” means the last Business Day of each March, June,
September and December.

 

“LIBOR” shall mean, for any day, the rate for one month U.S. Dollar deposits as
reported on Telerate Page 3750 as of 11:00 A.M. (London time), on such day, or
if such day is not a Business Day, then the immediately preceding Business Day
(or if not so reported), then as determined by the Bank from another recognized
source of interbank quotation.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher  1/100th of 1%) determined by the Bank pursuant to the following formula:

 

LIBOR Rate =

   LIBOR

--------------------------------------------------------------------------------

  

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means Loans hereunder bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
encumbrance, lien, preference or priority of any kind.

 

“Loan” or “loan” shall mean revolving loans under Section 2.1 hereof.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“PPD Loan Agreement” means that Loan Agreement dated as of July 25, 2002, as
amended July 1, 2003, among the Company, the Guarantors identified therein and
the Bank, as amended, modified, extended, renewed or replaced.

 

“Prime Loan” means Loans hereunder bearing interest at a rate determined by
reference to the Prime Rate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Bank as its prime rate in effect at its principal office in
Charlotte, North Carolina, with each change in the Prime Rate being effective on
the date such change is publicly announced as effective (it being understood and
agreed that the Prime Rate is a reference rate used by the Bank in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit by the Bank to any debtor).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable or any of its material
property is subject.

 

“Termination Date” means June 30, 2004, or such later date as to which the Bank
may agree in its sole discretion.

 

3



--------------------------------------------------------------------------------

SECTION 2. LOANS.

 

2.1 Loans. During the Commitment Period, subject to the terms and conditions
hereof, the Bank agrees to make revolving loans to the Borrower upon request in
an aggregate principal amount of up to TWO MILLION DOLLARS ($2,000,000) at any
time outstanding. The loans hereunder may consist of Prime Loans or LIBOR Rate
Loans, or a combination thereof. The obligation of the Bank to make any Loan is
subject to the condition that the Representations and Warranties set forth in
Section 5 hereof are true and correct in all material respects as of the date
that such Loan is to be made.

 

2.2 Notices. Requests by the Borrower for Loans hereunder shall be made by
written notice (or telephone notice promptly confirmed in writing) to the Bank
by 12:00 Noon Charlotte, North Carolina time on the Business Day of the
requested borrowing. Each request shall (a) be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof and (b) specify
the date of the requested borrowing, the aggregate amount to be borrowed, and
whether the borrowing shall consist of LIBOR Rate Loans, Prime Loans or
combination thereof. If the Borrower shall fail to specify the type of Loan
requested for a borrowing, the request shall be deemed a request for a LIBOR
Rate Loan. Each request for a Loan hereunder shall be deemed a reaffirmation
that the Representations and Warranties set forth herein are true and correct in
all material respects as of such date.

 

2.3 Interest Rate. Loans outstanding hereunder shall bear interest at a per
annum rate equal to (i) the LIBOR Rate plus one hundred fifteen basis points
(1.15%) or (ii) the Prime Rate, as the Borrower may elect; provided that after
the occurrence and during the continuance of an Event of Default, the principal
and, to the extent permitted by law, interest on the Loans and any other amounts
owing hereunder shall bear interest, payable on demand, at a rate equal to the
Prime Rate plus two percent (2%). Interest will be payable in arrears on each
Interest Payment Date.

 

2.4 Repayment. Unless sooner paid, the Loans shall be due and payable in full on
the Termination Date.

 

2.5 Note. The Loans shall be evidenced by a promissory note of the Borrower
dated as of the Closing Date, in the form of Annex A hereto (as amended,
modified, extended, renewed or replaced, the “Note”).

 

2.6 Fees.

 

(a) Unused Fee. In consideration of the commitments hereunder, the Borrower
agrees to pay to the Bank an unused fee (the Unused Fee ) equal to ten basis
points (0.10%) per annum on the average daily unused portion of the Bank s
commitment for the applicable period. The Unused Fee shall be payable quarterly
in arrears on the 15th day following the last day of each calendar quarter for
the immediately preceding quarter (or portion thereof) beginning with the first
such date to occur after the date hereof.

 

(b) Facility Fee. In consideration of the commitments hereunder, the Borrower
agrees to pay to the Bank a facility fee (the Facility Fee ) equal to fifty
basis points (0.50%) per annum on the average daily amount of the Bank s
commitment for the applicable period. The Facility Fee shall be payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the immediately preceding quarter (or portion thereof) beginning
with the first such date to occur after the date hereof.

 

4



--------------------------------------------------------------------------------

2.7 Prepayments. The Loans may be prepaid in whole or in part without premium or
penalty. Amounts prepaid may, subject to the terms and conditions hereof, be
reborrowed.

 

2.8 Capital Adequacy. If the Bank shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof as a consequence of its
obligations hereunder or compliance by the Bank or any corporation controlling
the Bank with any request or directive regarding capital adequacy (whether or
not having the force of law) from any central bank or Governmental Authority
made subsequent to the date hereof as a consequence of its obligations hereunder
does or shall have the effect of reducing the rate of return on the Bank’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which the Bank or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration the Bank’s or
such corporation’s policies with respect to capital adequacy) by an amount
reasonably deemed by the Bank to be material, then from time to time, within 15
days after demand by the Bank, the Borrower shall pay to the Bank such
additional amount as shall be certified by the Bank as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this subsection submitted by the Bank (which certificate
shall include a description in reasonable detail of the basis for the
computation) to the Borrower shall be conclusive absent manifest error.

 

2.9 Inability to Determine Interest Rate. Notwithstanding any other provision of
this Agreement, if (i) the Bank shall reasonably determine (which determination
shall be conclusive and binding absent manifest error) that, by reason of
circumstances affecting the relevant market, reasonable and adequate means do
not exist for ascertaining the LIBOR Rate, or (ii) the Bank shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost of
funding LIBOR Rate Loans, the Bank shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and thereafter the right
to request and continue Loans as LIBOR Rate Loans shall be suspended until such
time as the conditions giving rise to such notice shall no longer exist. In the
event LIBOR Rate Loans are not available on account of operation of this
Section, the Bank will endeavor to provide an alternative index or reference
rate.

 

2.10 Illegality. Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case occurring after the Closing Date, by the
relevant Governmental Authority shall make it unlawful for the Bank to make or
maintain LIBOR Rate Loans as contemplated by this Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) the Bank shall promptly notify the Borrower
thereof, (b) the commitment of the Bank hereunder to make LIBOR Rate Loans or
continue LIBOR Rate Loans as such shall forthwith be suspended until the Bank
shall give notice that the condition or situation which gave rise to the
suspension shall no longer exist, and (c) Loans then outstanding as LIBOR Rate
Loans, if any, shall be converted to Prime Loans. The Borrower hereby agrees
promptly to pay the Bank, upon its demand, any additional amounts necessary to
compensate the Bank for actual and direct costs (but not including anticipated
profits) reasonably incurred in making any repayment in accordance with this
subsection including, but not limited to, any interest or fees payable by the
Bank to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder. A certificate as to any additional amounts payable

 

5



--------------------------------------------------------------------------------

pursuant to this subsection submitted by the Bank, to the Borrower shall be
conclusive in the absence of manifest error.

 

2.11 Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the interpretation or application thereof or compliance by the Bank
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority, in each case made subsequent to
the date hereof:

 

(i) shall subject the Bank to any tax of any kind whatsoever with respect to any
LIBOR Rate Loan made by it, or change the basis of taxation of payments to the
Bank in respect thereof (except for changes in the rate of tax on the net income
or franchise tax applicable to the Bank);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of the Bank which is
not otherwise included in the determination of the LIBOR Rate hereunder; or
(iii) shall impose on the Bank any other condition (excluding any tax of any
kind whatsoever); and the result of any of the foregoing is to increase the cost
to the Bank of making or maintaining LIBOR Loans or to reduce any amount
receivable hereunder or under the Note, then, in any such case, the Borrower
shall promptly pay the Bank, within 15 days after its demand, any additional
amounts necessary to compensate the Bank for such additional cost or reduced
amount receivable as determined by the Bank with respect to its LIBOR Rate
Loans. A certificate as to any additional amounts payable pursuant to this
subsection submitted by the Bank, describing in reasonable detail the nature of
such event and a reasonably detailed explanation of the calculation thereof, to
the Borrower shall be conclusive in the absence of manifest error.

 

2.12 Taxes. All payments made by the Borrower hereunder or under any Note will
be made free and clear of, and without deduction or withholding for, any present
or future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any Governmental Authority or by any
political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding (i) any tax imposed on or measured by the net
income or profits of a Lender pursuant to the laws of the jurisdiction in which
it is organized or the jurisdiction in which the principal office or applicable
lending office of the Bank is located or any subdivision thereof or therein and
(ii) any franchise taxes, branch taxes, taxes on doing business or taxes on the
overall capital or net worth of the Bank pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or its applicable lending office is located or any subdivision thereof or
therein) and all interest, penalties or similar liabilities with respect thereto
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes, and
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or under any Note, after withholding or deduction for
or on account of any such Taxes, will not be less than the amount provided for
herein or in such Note. The Borrower will furnish to the Bank as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower. The Borrower
agrees to indemnify and hold harmless, and reimburse, the Bank upon its written
request, for the amount of any Taxes so levied or imposed and paid by the Bank.
The agreements in

 

6



--------------------------------------------------------------------------------

this subsection shall survive termination of this Agreement and payment of the
Notes and all other amounts payable hereunder.

 

2.13 Payments and Computations. Payments shall be made hereunder in U.S. dollars
in immediately available funds, without offset, deduction, counterclaim or
withholding of any kind at the offices of the Bank provided in the notice
section hereof. Payments received after 2:00 P.M. (Charlotte, North Carolina
time) will be given credit the next following Business Day. Computations of
interest hereunder shall be made on the basis of actual number of days elapsed
over a year of 360 days.

 

SECTION 3. GUARANTY

 

3.1 Guaranty. Each of the Guarantors hereby jointly and severally guarantees to
the Bank as hereinafter provided the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise and after giving effect to any grace
periods) strictly in accordance with the terms hereof. Each of the Guarantors
hereby further agrees that if any of the Guaranteed Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise and after giving effect to any grace periods), the
Guarantor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise and after giving effect to any grace periods) in accordance with the
terms of such extension or renewal. This is a guaranty of payment and not of
collection.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of any Guarantor as
guarantor hereunder shall be adjudicated to be invalid or unenforceable for any
reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of such Guarantor hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).

 

3.2 Obligations Unconditional. The obligations of the Guarantors under Section
3.1 hereof are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement or the
Note, or any other agreement or instrument referred to herein or therein or
relating hereto or thereto, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 3.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each of the Guarantors agrees
that it shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other guarantor for amounts paid under
this Guaranty until such time as the Bank has been paid in full, all
commitments, if any, have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Bank in connection with monies received under the Credit Documents.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute and unconditional as described above:

 

7



--------------------------------------------------------------------------------

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Note or any other agreement or instrument referred to herein or therein or
relating hereto or thereto shall be done or omitted;

 

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Credit Documents or any other
agreement or instrument referred to in the Credit Documents shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

 

(iv) any Lien granted to, or in favor of, the Bank as security for any of the
Guaranteed Obligations shall fail to attach or be perfected or shall be released
or discharged in whole or in part; or

 

(v) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Guarantor
or any other guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any guarantor).

 

With respect to its obligations hereunder, each of the Guarantors hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Bank exhaust any right, power
or remedy or proceed against any Person under this Agreement or the Note or any
other agreement or instrument referred to herein or therein or relating hereto
or thereto, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.

 

3.3 Reinstatement. The obligations of the Guarantors under this Section 3 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Person in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each of the Guarantors agrees that it will
indemnify the Bank on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Bank in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

3.4 Certain Additional Waivers. Without limiting the generality of the
provisions of this Section 3, each of the Guarantors hereby specifically waives
the benefits of N.C. Gen. Stat. Sec. 26-7 through 26-9, inclusive. Each of the
Guarantors agrees that it shall have no right of recourse to security for the
Guaranteed Obligations, except through the exercise of the rights of subrogation
pursuant to Section 3.2.

 

3.5 Remedies. Each of the Guarantors agrees that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the Bank, on
the other hand, the Guaranteed Obligations may be declared to be forthwith due
and

 

8



--------------------------------------------------------------------------------

payable as provided in Section 7.2 hereof (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 7.2)
for purposes of Section 3.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Guaranteed Obligations
being deemed to have become automatically due and payable), the Guaranteed
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of said Section 3.1.

 

3.6 Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

3.7 Rights of Contribution. The Guarantors hereby agree, as among themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below), each other Guarantor shall, on demand of such Excess Funding Guarantor
(but subject to the succeeding provisions of this Section), pay to such Excess
Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined
below and determined, for this purpose, without reference to the properties,
assets, liabilities and debts of such Excess Funding Guarantor) of such Excess
Payment (as defined below). The payment obligation of any Guarantor to any
Excess Funding Guarantor under this Section shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Section 3, and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations. For purposes
hereof, (i) “Excess Funding Guarantor” shall mean, in respect of any obligations
arising under the other provisions of this Section 3 (hereafter, the “Guarantied
Obligations”), a Guarantor that has paid an amount in excess of its Pro Rata
Share of the Guarantied Obligations; (ii) “Excess Payment” shall mean, in
respect of any Guarantied Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guarantied Obligations; and
(iii) “Pro Rata Share”, for the purposes of this Section, shall mean, for any
Guarantor, the ratio (expressed as a percentage) of (a) the amount by which the
aggregate present fair saleable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair saleable value of all assets and other properties of the
Borrower and all of the Guarantors exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Borrower and the Guarantors
hereunder) of the Borrower and all of the Guarantors, all as of the Closing Date
(if any Guarantor becomes a party hereto subsequent to the Closing Date, then
for the purposes of this Section such subsequent Guarantor shall be deemed to
have been a Guarantor as of the Closing Date and the information pertaining to,
and only pertaining to, such Guarantor as of the date such Guarantor became a
Guarantor shall be deemed true as of the Closing Date).

 

SECTION 4 CONDITIONS TO CLOSING

 

4.1 Conditions. The effectiveness of this Agreement and extension of the Loans
hereunder are conditioned upon satisfaction of the following:

 

(a) Receipt of multiple executed counterparts of this Agreement and the Note, in
form and substance satisfactory to the Bank.

 

9



--------------------------------------------------------------------------------

(b) Receipt of opinions of the general counsel for the Borrower and the
Guarantors in the form attached as Annex B hereto.

 

(c) Receipt of corporate documentation for the Credit Parties, including
resolutions, bylaws, articles of incorporation, certificates of good standing
and certificates of incumbency.

 

SECTION 5 REPRESENTATIONS AND WARRANTIES

 

5.1 Financial Condition. The consolidated balance sheet of the Company and its
consolidated subsidiaries dated as of December 31, 2002, together with related
consolidated statements of income and cash flow, is complete and correct in all
material respects and presents fairly the financial condition and results from
operations of the entities and for the periods specified, subject in the case of
interim company-prepared statements to normal year-end adjustments.

 

5.2 No Change. Since the date of the financial statements identified in Section
5.1, there have been no developments or events which have had, or are likely to
have, a material adverse effect on the condition (financial or otherwise),
operations, business or prospects of the Company and its subsidiaries taken as a
whole. There have been no developments or events that have had, or are likely to
have, a material adverse effect on the condition (financial or otherwise),
operations, business or prospects of the Borrower and its subsidiaries taken as
a whole.

 

5.3 Corporate Organization. Each of the Credit Parties is a corporation duly
organized, validly existing and in good standing under the laws of the State of
its incorporation, is qualified to do business in each jurisdiction where
failure to so qualify would have a material adverse effect on the Borrower and
its subsidiaries taken as a whole and is in compliance with all Requirements of
Law except to the extent that failure to be in compliance would not have a
material adverse effect on the Borrower and its subsidiaries taken as a whole.

 

5.4 Enforceable Obligation. Each of the Credit Parties has the power and
authority and legal right to enter into, deliver and perform under this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by them of this Agreement. This Agreement constitutes a
legal, valid and binding obligation of each of the Credit Parties enforceable
against them in accordance with its terms except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

5.5 Legal Proceedings. No claim, litigation or proceeding before any arbitrator
or Governmental Authority is pending, or to the knowledge of the Credit Parties,
threatened which if adversely determined would reasonably be expected to have a
material adverse effect on the Borrower and its subsidiaries taken as a whole.

 

5.6 No Default. No Event of Default or event or condition which with notice or
lapse of time, or both, would constitute an Event of Default, presently exists.

 

5.7 Federal Regulations. No part of the proceeds of the Loans hereunder will be
used, directly or indirectly, for any purpose in violation of Regulation U of
the Board of Governors of the Federal Reserve System, as amended, modified or
replaced.

 

10



--------------------------------------------------------------------------------

SECTION 6 COVENANTS

 

**

 

6.1 Financial Statements. The Borrower and the Guarantors covenant and agree to
furnish, or cause to be furnished, to the Bank:

 

(a) Annual Audited Statements. As soon as available, but in any event within 90
days after the end of each fiscal year, (i) audited consolidated and
company-prepared consolidating balance sheets of the Borrower and its
subsidiaries and related audited consolidated and company- prepared
consolidating statements of income, retained earnings and cash flows, and (ii)
audited consolidated and company-prepared consolidating balance sheets of the
Company and its subsidiaries and related audited consolidated and
company-prepared consolidating statements of income, retained earnings and cash
flows, in each case audited by Deloitte & Touche, LLP, or other independent
public accounting firm reasonably acceptable to the Bank, setting forth
comparative information for the previous year, and reported without a “going
concern” or like qualification or exception, or qualification indicating
limitation of the scope of the audit; and

 

(b) Quarterly Statements. As soon as available, and in any event within 45 days
after the end of each fiscal quarter, (i) a company-prepared consolidated and
consolidating balance sheet of the Borrower and its subsidiaries and related
company-prepared consolidated and consolidating statements of income, retained
earnings and cash flows for the quarter and for the portion of the year with
comparative information for the corresponding periods for the previous year and
(ii) a company-prepared consolidated and consolidating balance sheet of the
Company and its subsidiaries and related company-prepared consolidated and
consolidating statements of income, retained earnings and cash flows for the
quarter and for the portion of the year with comparative information for the
corresponding periods for the previous year.

 

All such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and in
accordance with GAAP throughout the periods reflected therein (except as
approved by such accountants and disclosed therein) and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change in the application of accounting principles from a prior
period.

 

(c) Other Information. Promptly upon request, such additional financial and
other information as the Bank may reasonably request from time to time.

 

6.2 Certificates and Notices. The Borrower and the Guarantors covenant and agree
to furnish, or cause to be furnished, and give notice to the Bank:

 

(a) Officer’s Certificate.

 

(i) Concurrently with the annual and quarterly financial statements of the
Borrower and its subsidiaries referenced in Section 6.1 above, a certificate of
a responsible officer of the Borrower stating that to the best of his knowledge
and belief, (A) the financial statements fairly present in all material respects
the financial condition of the parties to

 

11



--------------------------------------------------------------------------------

which such statements relate and (B) the Borrower and the Guarantors are in
compliance with the provisions of this Agreement in all material respects and no
Event of Default, or event or condition which with notice or lapse of time, or
both, would constitute an Event of Default exists hereunder, and

 

(ii) Concurrently with the annual and quarterly financial statements of the
Company and its subsidiaries referenced in Section 6.1 above, a certificate of a
responsible officer of the Company stating that to the best of his knowledge and
belief, (A) the financial statements fairly present in all material respects the
financial condition of the parties to which such statements relate and (B) the
Borrower and the Guarantors are in compliance with the provisions of this
Agreement in all material respects and no Event of Default, or event or
condition which with notice or lapse of time, or both, would constitute an Event
of Default exists hereunder (together with a financial covenant calculation
worksheet demonstrating compliance therewith in reasonable detail).

 

(b) Public and Other Information. Copies of reports and information which the
Borrower or its subsidiaries, or the Company or its subsidiaries, sends to its
stockholders or files with the Securities and Exchange Commission, and any other
financial or other information as the Bank may reasonably request.

 

(c) Notice of Default. Promptly, upon becoming aware thereof, notice of the
occurrence of an Event of Default hereunder.

 

6.3 Compliance with Laws. The Borrower and the Guarantors covenant and agree to
comply with all Requirements of Law applicable to them except to the extent that
failure to comply therewith would not have a material adverse effect on the
Borrower and its subsidiaries taken as a whole.

 

6.4 Books and Records. The Credit Parties will keep proper books and records in
conformity with GAAP and all Requirements of Law and permit the Bank upon
reasonable notice to visit and inspect such books and records.

 

6.5 Financial Covenants. The financial covenants set forth in Section 6.5 of the
PPD Loan Agreement are hereby incorporated by reference (the “Incorporated
Covenants”). The Company agrees to comply with the Incorporated Covenants. The
Incorporated Covenants shall remain applicable to this Loan Agreement
notwithstanding the termination of the PPD Loan Agreement. The failure of the
Company to comply with any of the Incorporated Covenants shall constitute an
Event of Default hereunder.

 

6.6 Incurrence of Funded Debt. The Borrower will not, nor will it permit any of
its subsidiaries to, create, assume, incur or suffer to exist any Funded Debt
except:

 

(a) Funded Debt arising or existing under this Loan Agreement and the other
Credit Documents; and

 

(b) capital lease obligations and other Funded Debt incurred to provide all or a
portion of the purchase price or cost of construction of an asset, provided that
(i) such Debt when incurred will not exceed the purchase price or cost of
construction of the asset, (ii) no such Debt shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the

 

12



--------------------------------------------------------------------------------

time of such refinancing, and (iii) the aggregate principal amount of such Debt
shall not exceed $1,000,000 at any time outstanding.

 

6.7 Restriction on Liens. The Borrower will not, nor will it permit any of its
subsidiaries to, create, assume, incur or suffer to exist any Lien on any
property or asset of any kind, real or personal, tangible or intangible, now
owned or hereafter acquired by it or assign or subordinate any present or future
right to receive assets except:

 

(a) Liens securing capital lease obligations and other purchase money Funded
Debt permitted under Section 6.6(a);

 

(b) Liens securing taxes, assessments or governmental charges or levies or the
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
and other like persons; provided that (A) with respect to Liens securing state
and local taxes, such taxes are not yet payable, (B) with respect to Liens
securing claims or demands of materialmen, mechanics, carriers, warehousemen,
landlords and the like, such liens are unfiled and no other action has been
taken to enforce the same, or (C) with respect to taxes, assessments or
governmental charges or levies or claims or demand secured by such Liens,
payment is not at the time required;

 

(c) Liens not securing indebtedness which are incurred in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance,
unemployment insurance, social security and other like laws;

 

(d) any Lien arising pursuant to any order of attachment, distraint or similar
legal process arising in connection with court proceedings so long as the
execution or other enforcement thereof is effectively stayed and the claims
secured thereto are being contested in good faith by appropriate proceedings;
and

 

(e) zoning restrictions, easements, licenses, reservations, covenants,
conditions, waivers, restrictions on the use of property or other minor
encumbrances or irregularities of title which do not materially impair the use
of any property in the operation or business of the Borrower or such subsidiary
or the value of such property for the purpose of such business.

 

6.8 Mergers and Acquisitions. The Borrower will not, nor will it permit any of
its subsidiaries to, enter into a transaction of merger or consolidation, nor
will it acquire all or substantially all of the capital stock (or other equity
interest) or assets of any other Person.

 

6.9 Investments. The Borrower will not, nor will it permit any of its
subsidiaries to, make loans or advances or otherwise make an investment in or
capital contribution to (collectively, an “Investment”) any Person, except:

 

(a) cash and cash equivalents and other publicly traded equity and debt
instruments reasonably acceptable to the Bank;

 

(b) loans and advances to officers, directors, employees and shareholders not to
exceed $250,000;

 

(c) Investments in and to a Credit Party; and

 

13



--------------------------------------------------------------------------------

(d) other Investments in an aggregate principal amount (on a cost basis) at any
time of up to $1,000,000.

 

SECTION 7 EVENTS OF DEFAULT

 

7.1 Event of Default. Each of the following shall constitute an “Event of
Default” hereunder: (i) the failure to make any payment of principal, interest,
fees or other amounts owing hereunder when due, (ii) any representation or
warranty made herein or in connection herewith shall prove to be false or
incorrect in any material respect, (iii) failure to observe or comply with any
covenants or provisions contained herein, (iv), the occurrence and continuance
of an event of default under any other note or agreement relating to
indebtedness for borrowed money owing by the Borrower or any Guarantor which
results in, or would permit, acceleration of such indebtedness, or would
otherwise cause such indebtedness to become due prior to its stated maturity,
(v) the occurrence of an Event of Default (as defined in the PPD Loan Agreement)
under the PPD Loan Agreement; (vi) the filing of an action in bankruptcy or
insolvency by the Borrower or any Guarantor, (vii) the filing of an action in
bankruptcy or insolvency against the Borrower or any Guarantor and (viii) the
Borrower or any Guarantor shall fail within 30 days of the due date to pay bond
or otherwise discharge any judgment, settlement or order.

 

7.2 Remedies. Upon the occurrence of an Event of Default, and at any time
thereafter, the Bank may by notice to the Borrower (i) terminate the commitments
hereunder and declare the unpaid principal of, and any accrued interest owing
on, the Loans and all other indebtedness or obligations owing hereunder or under
any of the other Credit Documents or in connection herewith or therewith,
immediately due and payable, whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower, and (ii) enforce any other rights and
interests available under the Credit Documents or at law, including rights of
set off. Notwithstanding the foregoing, in the case of an Event of Default
described in clauses (v) or (vi) of Section 7.1 relating to bankruptcy and
insolvency, the commitments hereunder shall immediately terminate and the Loans
and all accrued interest and all other indebtedness and other amounts owing
hereunder or under any of the other Credit Documents owing to the Bank shall
become immediately due and payable without presentment, demand, protest or the
giving of any notice or other action by the Bank, all of which are hereby waived
by the Borrower.

 

SECTION 8 MISCELLANEOUS

 

8.1 Notices. Notices and other communications shall be effective, and duly
given, (i) when received, (ii) when transmitted by telecopy or other facsimile
device to the numbers set out below if transmitted before 5:00 p.m. on a
Business Day, or otherwise on the next following Business Day, (iii) the day
following the day on which delivered prepaid to a reputable national overnight
air courier service, or (iv) the third Business Day following the day sent by
certified or registered mail postage prepaid, in each case to the parties at the
address shown below, or at such other address as may be specified by written
notice to the other parties:

 

  Borrower:   Spotlight Health, Inc.

1940 Century Park East, 4/th/ Floor

Los Angeles, CA 90067

Attn: Tyler J. Spring

          Senior Vice President and Chief Financial Officer

Phone: 310-282-2410

 

14



--------------------------------------------------------------------------------

Fax: 310-552-6212

 

with a copy to:

 

Pharmaceutical Product Development, Inc.

3151 17th Street Extension

Wilmington, North Carolina 28412

Attn: Fred Davenport

          General Counsel

Phone: (910) 772-6956

Fax: (910) 772-6951

 

  Bank:   Bank of America, N.A.

380 Knollwood Street

Winston-Salem, North Carolina 27103

Attn: Tom Johnson

Phone: (336) 721-4058

Fax: (336) 721-4099

 

8.2 Right of Set-Off. In addition to other rights now or hereafter available to
the Bank under the Credit Documents or under applicable law, the Bank may, after
the occurrence of an Event of Default, exercise rights of set- off and may
appropriate and apply any and all deposits (general and specific) or other
amounts held or owing by the Bank to the Loans and other amounts owing by the
Borrower or any Guarantor hereunder or under the other Credit Documents,
regardless of whether the Loans or such other amounts are contingent or
unmatured, without presentment, demand, protest or notice of any kind (any such
rights of presentment, demand, protest or notice being hereby waived).

 

8.3 Benefit of Agreement. This Agreement shall be binding upon, and shall inure
to the benefit of, successors and assigns of the parties hereto; provided that
neither the Borrower nor any Guarantor may assign or transfer any its
obligations or interests without prior written consent of the Bank.

 

8.4 No Waiver. No failure or delay on the part of the Bank in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Bank, on the one hand, and the Credit Parties, on
the other hand, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Bank would otherwise have.

 

8.5 Payment of Expenses. The Borrower agrees to: (i) pay all reasonable
out-of-pocket costs and expenses of the Bank in connection with (A) negotiation,
preparation, execution and delivery of the Credit Documents (including
reasonable fees and expenses of Bank counsel, Moore & Van Allen, PLLC) and any
amendments, waivers or consents relating to the Credit Documents and (B)
enforcement of the Credit Documents and the documents and instruments referred
to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Bank);
(ii) pay and hold the Bank harmless from and against any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save the Bank harmless from and against any and all liabilities with respect to
or resulting from any delay or omission (other than to the

 

15



--------------------------------------------------------------------------------

extent attributable to the Bank) to pay such taxes; and (iv) indemnify the Bank,
its officers, directors, employees and representatives from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of any investigation, litigation or other
proceeding (whether or not the Bank is a party thereto) related to the entering
into and/or performance of any Credit Document or the use of proceeds of the
Loans (including other extensions of credit) hereunder or the consummation of
any other transactions contemplated in any Credit Document, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the Person to be indemnified).

 

8.6 Amendments. Neither this Agreement nor any of the other Credit Documents may
be amended or modified, nor shall consents or waivers be effective except with
the written consent of the parties hereto.

 

8.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same agreement. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

 

8.8 Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

 

8.9 Survival. The indemnities and payment obligations hereunder, including those
set out in Sections 2.8, 2.9, 2.10, 2.11, 2.12, 2.13 and 8.5, and the
representations and warranties made herein or in connection herewith shall
survive the making and repayment of the Loans and termination of commitments
hereunder.

 

8.10 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of North Carolina.

 

8.11 Arbitration; Consent to Jurisdiction and Service of Process.

 

(a) UPON DEMAND OF ANY PARTY HERETO, WHETHER MADE BEFORE OR AFTER INSTITUTION OF
ANY JUDICIAL ACTION, ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
CONNECTED HEREWITH OR WITH THE CREDIT DOCUMENTS (“DISPUTES”) SHALL BE RESOLVED
BY BINDING ARBITRATION AS PROVIDED HEREIN. DISPUTES MAY INCLUDE, WITHOUT
LIMITATION, TORT CLAIMS, COUNTERCLAIMS, CLAIMS BROUGHT AS CLASS ACTIONS AND
CLAIMS ARISING HEREFROM OR FROM CREDIT DOCUMENTS EXECUTED IN THE FUTURE.
ARBITRATION SHALL BE CONDUCTED UNDER THE COMMERCIAL FINANCIAL DISPUTES
ARBITRATION RULES (THE “ARBITRATION RULES”) OF THE AMERICAN ARBITRATION
ASSOCIATION AND TITLE 9 OF THE U.S. CODE. ALL ARBITRATION HEARINGS SHALL BE
CONDUCTED IN CHARLOTTE, MECKLENBURG COUNTY, NORTH CAROLINA, OR SUCH OTHER PLACE
AS AGREED TO IN WRITING BY THE PARTIES. A JUDGMENT UPON THE AWARD MAY BE ENTERED
IN ANY COURT HAVING JURISDICTION, AND ALL DECISIONS SHALL BE IN WRITING. THE
PANEL FROM WHICH ALL ARBITRATORS ARE SELECTED SHALL BE

 

16



--------------------------------------------------------------------------------

COMPRISED OF LICENSED ATTORNEYS HAVING AT LEAST TEN YEARS’ EXPERIENCE
REPRESENTING PARTIES IN SECURED LENDING TRANSACTIONS. NOTWITHSTANDING THE
FOREGOING, THIS ARBITRATION PROVISION DOES NOT APPLY TO DISPUTES UNDER OR
RELATED TO INTEREST PROTECTION AGREEMENTS.

 

(b) Notwithstanding the preceding binding arbitration provision, the Bank
preserves certain remedies that may be exercised during a Dispute. The Bank
shall have the right to proceed in any court of proper jurisdiction or by self
help to exercise or prosecute the following remedies, as applicable: (i) all
rights to foreclose against any real or personal property or other security by
exercising a power of sale granted in the Credit Documents or under applicable
law, (ii) all rights of self help including peaceful occupation of real property
and collection of rents, set-off and peaceful possession of personal property,
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment and appointment of receiver, (iv) when
applicable, a judgment by confession of judgment and (v) other remedies.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.

 

(c) BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO
ACCEPTS, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION RELATING TO ANY ARBITRATION
PROCEEDINGS CONDUCTED UNDER THE ARBITRATION RULES IN CHARLOTTE, MECKLENBURG
COUNTY, NORTH CAROLINA AND IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT FROM WHICH NO APPEAL HAS BEEN
TAKEN OR IS AVAILABLE. Each of the parties hereto irrevocably agrees that all
process in any such arbitration proceedings or otherwise may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address set forth in
Section 8.1 or at such other address of which such party shall have been
notified pursuant thereto, such service being hereby acknowledged by each party
hereto to be effective and binding service in every respect. Each party hereto
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens which it
may now or hereafter have to the bringing of any such arbitration proceeding in
any jurisdiction. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any party to bring
proceedings against the Borrower or any party hereto in any court or pursuant to
arbitration proceedings in any other jurisdiction.

 

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Loan Agreement has been executed this day by duly
authorized officers of the undersigned parties.

 

BORROWER:

 

SPOTLIGHT HEALTH, INC.,

a Delaware corporation

   

By:

 

/s/ Tyler J. Spring

--------------------------------------------------------------------------------

   

Name: Tyler J. Spring

   

Title: Chief Financial Officer & Treasurer

GUARANTOR:

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.,

a North Carolina corporation

   

By:

 

/s/ Fred B. Davenport, Jr.

--------------------------------------------------------------------------------

   

Name: Fred B. Davenport, Jr.

   

Title: President

BANK:

 

BANK OF AMERICA, N.A.

   

By:

 

/s/ J. Thomas Johnson, Jr.

--------------------------------------------------------------------------------

   

Name: J. Thomas Johnson, Jr.

   

Title: Senior Vice President

 

18